                                                       FILED
                                                     IN CLERK'S OFFICE
                                                                                                                                            F!?E-D
                                                                                                                                              -.
                                               us   DISTRICT COURT E.D.N.Y.
                                                                                                              lf8 D,::. ~"~f..h{S
                                                                                                                          I   ,    (Jr:'FfCE
                                                                                                                                  ...




                                                                                                                         ~-,r.T rr,,    1
                                                                                                                                         E.D.N.Y.
                                                                                                                                                •:.:T

                                               *       JAN 2 2 2019      * *                                                       J.~~! C~ ~~19        *
UNITED STATES DISTRICT COURT                                                                                          I




EASTERNDISTRICTOFNEWYOR.i@ROOKLYN OFFICE                                                          ~AOC'.<'..YN :~,;:; ,:.''.;
-----------------------------------------------------X
MOHAMMED BELLO,                                                                                                   I




                                                                                                              I




                          Plaintiff,                               REPORT~ RECOMMENDATION
                                                                              18 ~V 3171 (WFK)(LB)
         -against-

HOME DEPOT U.S.A. INC.,

                          Defendant.                                                                      I




-------------------------~---....~-..--------------~-----~---X                                            I


BLOOM, United States Magistrate Judge:                                                                I




                                                                                                      I



         Prose plaintiff commenced this action against defendant or May 29, 2018, ECF No. 1,
and the summons was issued on August 15, 2018, ECF No. 8. The Federal Rules of Civil Procedure
     •                                                                                            I
provide that:                                                                                 !




         If a defendant is not served within 90 days after the complai?t is filed, the court - on
         motion or on its own after notice to the plaintiff - must di~miss the action without
         prejudice against that defendant or order that service be mad, within a specified time.
         But if the plaintiff shows good cause for the failure, the co'P1 must extend the time
         for service for an appropriate period.                                           I




                                                                                      I




Fed. R. Civ. P. 4(m). On August 16, 2018, the Court ordered plain~iffto serve defendant with the
                                                                                  I




summons and complaint by November 13, 2018. As of the date of this Report, the Court's record
                                                                                  I
does not reflect that plaintiff has properly served defendant         Becar plaintiff has failed to show
good cause why service was not timely effected on defendant, it is respectfully recommended that

plaintiff's action should be dismissed without prejud~ce pursuant t~ Rule 4(m) of the Federal Rules
                                                                              !

of Civil Procedure.                                                           1




                                                                              I
         FILING OF OBJECTIONS TO TIDS REPORT AND r~OMMENDATION
         Pursuant to 28 U.S.C. § 636(b)(l) and Rule 72(b)(2) bf the Federal Rules of Civil
                                                                          I

Procedure, the parties shall have fourteen (14) days from servide of this Report to file written
                                                                          I                                                                     .


objections. See also Fed. R. Civ. P. 6. Such objections (and any tesponses to objections) shall be
                                                                          I
filed with the Clerk of the Court. Any request for an extension 9f time to file objections must be
made within the fourteen-day period. Failure to file a timely objection to this Report generally
                                                                    I



waives any further judicial review. Marcella v. Capital Dist. Physicians' Health Plan, Inc., 293

F.3d 42, 46 (2d Cir. 2002); Small v. Sec'y of Health & Human Servs., 892 F.2d 15, 16 (2d Cir.

1989); see Thomas v. Am. 474 U.S. 140 (1985).

SO ORDERED.
                                                           /S/ Judge Lois Bloom
                                                                    1

                                                           LOISBL OM
                                                           United Sates Magistrate Judge
Dated: January 4, 2019
       Brooklyn, New York




                                                   s/WFK
